Citation Nr: 0738018	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to 
February 8, 2007, and a rating in excess of 20 percent 
thereafter, for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis of the hands and feet with 
onychomycosis of the toenails.

3.  Entitlement to a disability rating in excess of 10 
percent for lumbar spine disability, characterized by 
degenerative joint disease and degenerative disc disease.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy.






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran has active service from February 1958 to February 
1961, and from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The November 2004 rating decision denied the veteran's claims 
of entitlement to a compensable evaluation for bilateral 
hearing loss, entitlement to a disability rating in excess of 
10 percent for dermatophytosis of the hands and feet with 
onychomycosis of the toenails, and entitlement to a 
disability rating in excess of 10 percent for a lumbar spine 
disability.  During the course of the veteran's appeal, the 
RO issued a rating decision in July 2007 (mailed in August 
2007) which assigned the veteran's service-connected 
bilateral hearing loss a 20 percent evaluation, effective 
February 8, 2007.  The RO also determined that the veteran's 
lumbar spine disability warranted separate additional 
disability ratings for its neurological manifestations, and 
awarded service connection for right lower extremity and left 
lower extremity radiculopathy, each evaluated as 10 percent 
disabling.


FINDINGS OF FACT

1.  Prior to February 8, 2007, the veteran exhibited no worse 
than Level II hearing loss in the right ear and no worse than 
Level III hearing loss in the left ear.

2.  Upon examination on February 8, 2007, the veteran 
demonstrated Level IV hearing loss in the right ear and Level 
V hearing loss in the left ear.

3.  Upon VA examination in April 2007, the veteran 
demonstrated Level VI hearing loss in the right ear and Level 
IV hearing loss in the left ear.

4.  The veteran's dermatophytosis of the hands and feet with 
onychomycosis of the toenails does not involve 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected; and it does not require systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during a 12-month period.

5.  The veteran's orthopedic manifestations of his lumbar 
spine disability, characterized by degenerative joint disease 
and degenerative disc disease, result in chronic pain; 
limitation of flexion to 70 degrees; and a combined range of 
motion of the thoracolumbar spine, at its worst, of 165 
degrees.  There is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during a recent 12-month period.

6.  The veteran's right lower extremity radiculopathy does 
not result in moderate incomplete paralysis.

7.  The veteran's left lower extremity radiculopathy does not 
result in moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating, prior 
to February 8, 2007, and a rating in excess of 20 percent 
thereafter, for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for dermatophytosis of the hands and feet with 
onychomycosis of the toenails have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.655, 4.118, Diagnostic 
Codes 7806-7813 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a lumbar spine disability, characterized by 
degenerative joint disease and degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 
5235-5243 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for right lower extremity radiculopathy have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 
(2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for left lower extremity radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
and evidence should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, which 
was accomplished by July 2004 and March 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

The Board finds that adequate notice has been provided to the 
appellant, and no prejudice results in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the information necessary to advance any 
contention by means of the July 2004 and March 2006 letters.  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The U.S. Court of Appeals for Veterans Claims, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), recognized that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the veteran received 
VCAA notice in July 2004, prior to the adjudication of the 
matter in November 2004.  In addition, the record contains a 
July 2007 supplemental statement of the case following the 
March 2006 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that, in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from P.A.W., 
M.D., Clinical Pathology Laboratories, Inc., C.J.B., D.O., 
and VA examination reports dated in August 2004, April 2007, 
and May 2007.  Notably, neither the veteran nor his 
representative has identified any further outstanding and 
relevant evidence in response to the March 2006 VCAA letter.  

Finally, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the RO provided the 
veteran with notice of the Dingess provisions in the letter 
dated in March 2006.

Based on the foregoing, VA has satisfied its duties to the 
veteran.

II.  Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application in the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

A.  Hearing Loss

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz (Hz), divided by four.  38 C.F.R. § 
4.85, Diagnostic Codes (DCs) 6100-6110.

The Rating Schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 64 Fed. Reg. 25, 202-10 (May 11, 1999) 
(effective June 10, 1999).

The veteran's service-connected bilateral hearing loss has 
been rated as noncompensable, prior to February 8, 2007.  As 
of February 8, 2007, his bilateral hearing loss has been 
rated as 20 percent disabling.  The veteran asserts that he 
is entitled to an increased disability rating for his 
service-connected bilateral hearing loss because he has to 
wear hearing aids, and cannot understand in the range of the 
spoken word.  In order to assess the severity of his hearing 
loss, the veteran was afforded VA examinations in August 2004 
and April 2007.  The record also contains VA treatment 
records, which contain an audiological examination report 
dated February 8, 2007.

On the August 2004 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
30
65
90
80
LEFT
----
35
90
85
80

Average puretone thresholds were 66 in the right ear and 73 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
percent in the left ear.  The veteran was diagnosed as having 
mild to severe bilateral sensorineural hearing loss.  


On the February 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
65
90
85
LEFT
----
40
95
90
80

Average puretone thresholds were 70 in the right ear and 76 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 64 
percent in the left ear.  The veteran was diagnosed as having 
mild to profound bilateral sensorineural hearing loss.  The 
examiner indicated that the veteran's hearing loss disability 
could be expected to result in communication problems in all 
situations, particularly in the presence of background noise.  
The veteran would have difficulties, even with hearing aids, 
due to his severe high-frequency hearing loss and reduced 
word recognition ability.

On the April 2007 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
30
65
90
85
LEFT
----
25
95
85
85

Average puretone thresholds were 68 in the right ear and 73 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 76 
percent in the left ear.  The veteran was diagnosed as having 
mild to severe sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear.


Upon review of the aforementioned evidence, the Board finds 
that the veteran is not entitled to a compensable disability 
rating prior to February 8, 2007, or to a rating in excess of 
20 percent thereafter, for his bilateral hearing loss.  Prior 
to February 8, 2007, there was no medical evidence of record 
a level of bilateral hearing loss that warranted a 
compensable evaluation.  Upon interpretation under the 
regulation, the August 2004 examination demonstrated that the 
veteran's right ear hearing loss was at level II, and his 
left ear hearing loss is at level III; therefore, a 
compensable rating was not warranted.  38 C.F.R. § 4.85, DC 
6100.  

As of February 8, 2007, the medical evidence of record does 
not demonstrate that the veteran's bilateral hearing loss 
warrants a disability rating in excess of 20 percent.  Upon 
interpretation under the regulation, the February 2007 
examination demonstrated that the veteran's right ear hearing 
loss was at level IV, and his left ear hearing loss at level 
V.  The April 2007 examination demonstrated that the 
veteran's right ear hearing loss was at level III, and his 
left ear hearing loss at level IV.  The aforementioned 
February 2007 and April 2007 examination findings do not 
warrant a disability rating in excess of 20 percent.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, and notes that the results of 
the August 2004 and February 2007 examinations are adequate 
for rating, as discussed herein.  Although April 2007 VA 
examination findings warrant the application of 38 C.F.R. 
§ 4.86, the veteran is still not entitled to a disability 
rating in excess of 20 percent. 

The April 2007 VA examination reported puretone thresholds of 
25 decibels at 1000 Hz and 95 decibels at 2000 Hz in the 
veteran's left ear, in his right ear puretone thresholds were 
30 decibels at 1000 Hz and 65 decibels at 2000 Hz.  
Accordingly, 38 C.F.R. § 4.86(b) is applicable to the 
veteran's left ear hearing loss findings.  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher.  38 C.F.R. § 4.86(b).  Upon interpretation under the 
regulation, the veteran's right ear hearing loss remains at 
level III; however, his left ear hearing loss elevated to 
level VI.  Notwithstanding the elevated hearing level 
findings, the veteran is still not entitled to a disability 
rating in excess of 20 percent. 

It is also noted that there is no other pertinent medical 
evidence of record which would entitle the veteran to a 
compensable disability rating, prior to February 8, 2007, or 
to a rating in excess of 20 percent thereafter, for his 
bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he requires hearing aids.  
His statements alone, however, do not establish higher 
ratings for his service-connected bilateral hearing loss.  
The Board recognizes that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
disability ratings for hearing impairment are to be derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  In this case, the numeric designations correlate 
to a noncompensable disability rating.

Based on current findings and review of all the evidence in 
the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation, prior to 
February 8, 2007, or to a rating in excess of 20 percent 
thereafter.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his bilateral hearing 
loss.  There is no indication that his bilateral hearing 
loss, in and of itself, is productive of marked interference 
with employment, necessitates frequent hospitalization, or 
its manifestations are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.


B.  Skin

The veteran seeks entitlement to a disability rating in 
excess of 10 percent for his dermatophytosis of the hands and 
feet with onychomycosis of the toenails.  He asserts that his 
skin disability rating warrants an increased disability 
rating because it is unsightly.  

The veteran's service-connected skin disability of 
dermatophytosis of the hands and feet with onychomycosis of 
the toenails is currently rated as 10 percent under 
Diagnostic Code 7813.

DC 7813 provides that dermatophytosis (ringworm: of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or as 
dermatitis (DC 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2007).  In this case, the veteran's skin disabilities should 
be rated under dermatitis, as the veteran's dermatophytosis 
of the hands and feet with onychomycosis of the toenails does 
not include any medical findings of disfigurement or scars.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007), pertaining to 
dermatitis, provides for a noncompensable rating where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12 months.  

A 10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  DC 7806.

In August 2004, the veteran was afforded a VA examination.  
Physical examination demonstrated white patches on the 
extensor surfaces of both elbows, consistent with psoriasis.  
There were some punctuate white scaly patches on his feet, on 
the medial borders of both feet.  There was a deformity of 
the nails of both halluces.  The examiner indicated that 
there was an extremely minimal effect on the entire body.  As 
to his feet, his skin disability involved approximately 5 to 
10 percent of the exposed area.  The veteran was diagnosed as 
having onychomycosis of the nails of the big toes on both 
feet and questionable dermatophytosis of both feet.  There 
was evidence of psoriasis on the elbows and exfoliation on 
his hands.  
 
A December 2005 surgical pathology report from Clinical 
Pathology Laboratories, Inc., noted fungal yeast on the nail 
surface; it was PAS stain positive.  In February 2006, the 
veteran's private treatment provider P.A.W., M.D. indicated 
that the veteran had been diagnosed as having onychomycosis 
of the finger nails.  recommended treatment options included 
daily Lamisil tablets for 12 weeks or the complete removal of 
the affected nails, which was not a reasonable option.   

In May 2007, the veteran was afforded an additional VA 
examination.  His skin disability required topical treatment 
twice a day.  There was no evidence of any local skin or 
systematic symptoms, or malignant or benign neoplasms.  
Physical examination revealed yellow fingernails and 
toenails, bilaterally.  His toenails were also cracked and 
thickened.  He had erythematous nail beds on his fingers and 
toes.  There was mildly dry flakey skin on the fingers, toes, 
palms, and soles.  The dermatitis was noted only the hands 
and involved approximately 5 percent of the exposed area and 
4 percent of the total body surface.  The head, face, and 
neck were not involved.  There was no scarring or 
disfigurement.  The veteran was diagnosed as having 
dermatophytosis of the hands and feet and onychomycosis of 
the fingernails and toenails.  

In light of the aforementioned medical evidence, an 
evaluation in excess of 10 percent for the veteran's service-
connected dermatophytosis of the hands and feet with 
onychomycosis of the toenails is not warranted, as the 
evidence does not demonstrate that the veteran's service-
connected skin disability involves 20 to 40 percent of his 
entire body; 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a twelve month 
period.  As noted, in August 2004, the veteran's skin 
disability involved approximately 5 to 10 percent of the 
exposed area and in May 2007 it involved approximately 5 
percent of the exposed area and 4 percent of the total body 
surface.  Additionally, although Dr. W recommended daily 
Lamisil tablets for 12 weeks, a review of medical evidence 
does not indicate that the veteran was prescribed any 
systemic therapy throughout the pendency of this appeal.  

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a disability 
rating in excess of 10 percent for dermatophytosis of the 
hands and feet with onychomycosis of the toenails.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2007).

C.  Lumbar Spine

The veteran claims entitlement to a rating in excess of 10 
percent for his lumbar spine disability, characterized by 
degenerative joint disease and degenerative disc disease.  He 
argues that he is entitled to an increased disability rating 
because he cannot walk more than 20 to 50 yards or stand for 
more than 30 minutes without his back going into spasms.  

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for 
degenerative disc disease of the thoracic spine and 
osteoarthritis of the lumbar spine.  The most recent rating 
change was made on September 26, 2003, which was prior to the 
date of claim in this case.  The veteran's claim was received 
in June 2004; therefore his increased-rating claim must be 
considered pursuant to these changes.  The veteran was 
previously rated under diagnostic codes which are no longer 
in effect in the Schedule for Rating Disabilities.  If the 
veteran's current ratings under these codes are more 
favorable to him, those previously assigned ratings will 
remain in effect.  Higher ratings under those specific codes 
may not be considered, as the Schedule for Rating 
Disabilities has changed and the matter of increased ratings 
may only be considered pursuant to those changes.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, lumbosacral strain will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2007).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes warrants a 10 percent evaluation with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

The following Notes accompany the above provisions:

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

In August 2004, the veteran was afforded a VA examination.  
He presented with complaints of back pain that radiated into 
his left buttock.  He indicated that he experienced flare-ups 
approximately twice a week for about 30 minutes.  Deep tendon 
reflexes at the knees and ankles were 2+ and symmetrical.  
There was some tenderness along the lumbosacral junction.  
There was no tenderness over the sciatic notches or the 
trochanters; however, he did have a positive Trendelenburg 
test on the left, suggestive of gluteal weakness.  Range of 
motion testing demonstrated flexion to 70 degrees.  Extension 
was to 30 degrees.  Lateral bending was to 25 degrees, 
bilaterally.  Rotation was to 30 degrees, bilaterally.  
Straight leg raising was 75 degrees on the right and 55 
degrees on the left, without pain.  There was no additional 
loss of function or motion due to fatigue, weakness, or lack 
of endurance.  Nor was there any additional loss of motion 
during flare-ups.  There was no evidence of muscle spasms.  
The veteran was diagnosed as having a chronic low back 
strain, with fifth lumbar root compression on the left.

A December 2004 radiographic report from North Port Health 
Park indicated a clinical history of sciatica and muscle 
spasm.  The veteran was noted to have a mild compression 
deformity of the L5 vertebral body.  There was moderate L5-S1 
and mild L1-2 degenerative disc disease, mild osteoarthritic 
changes at the L4-5 and L5-S1 facet joints, and a  
hypolordotic curvature compatible with a normal anatomical 
variant or musculo-ligamentous spasm.  

X-rays taken in April 2006 demonstrated degenerative changes 
of the lumbosacral spine, marked loss of height of disk space 
at L5-S1, and hypertrophic degenerative sclerosis at L4-5 and 
L5-S1 facet joints.  There was minimal degenerative spurring 
at T12 and mild anterior wedging of T12 and L1.  

A June 2006 MRI report revealed that the L5 vertebral body 
was mildly flattened and there appeared to be an old 
compression injury.  There was mild central stenosis at the 
L4-5 level resulting from degenerative changes.  A small 
eccentric disk was present at the L3-4 level that extended to 
the right of midline.  At the L5-S1 level a combination of a 
large posterior spur and a small eccentric disk herniation, 
impinged on the left S1 nerve root within the spinal canal.  
Osteoarthritic changes were seen in the facet joints of the 
lower three lumbar levels.  The left neural foramen was 
mildly narrowed at the L4-5 level. 

In August 2006, the veteran reported for a VA neurosurgery 
consultation.  Physical examination demonstrated some 
straightening of the lumbar lordosis.  Straight leg raising 
was negative and to 90 degrees, bilaterally.  The veteran 
could bend forward, within 18 inches from the floor and in 
the sitting position.  There was mild discomfort on lateral 
bending.  There were diminished pulses in the left foot and 
it felt cold.  There mildly diminished pulses in the right 
foot.  The veteran's gait was stable and he was able to walk 
on his toes and heels without difficulty.  In the lower 
extremities, the veteran exhibited diminished sensation to 
pinprick from midthigh distally, bilaterally.  Sensory loss 
was slightly more profound in the left lower extremity.  
Vibratory sense was weak in the knees and absent in the 
ankles.  The veteran was diagnosed as having lumbar 
spondylosis with degenerative disc disease and chronic back 
pain.  Additionally, the examiner suspected Leriche syndrome 
with vascular claudication in the lower extremities.  The 
veteran was also diagnosed as having bilateral lower 
extremity peripheral radiculopathy, possibly related to 
vascular disease and tobacco abuse.  

In May 2007, the veteran was afforded an additional VA 
examination, at which he presented with complaints of lower 
back pain that radiated into both legs.  Range of motion 
testing demonstrated flexion to 70 degrees, with pain at the 
extreme.  Extension was to 15 degrees, with pain at the 
extreme.  Lateral flexion and rotation were to 20 degrees, 
bilaterally, with pain at the extreme.  There was additional 
pain or limitation of motion with repeated and resisted 
testing of the spine.  There was no objective evidence of 
muscle  spasms, tenderness, weakness, or guarding.  The 
veteran did ambulate with a left limp.  No postural 
abnormality, ankylosis, or abnormality of musculature of the 
back was noted.  Soft touch was intact in the lower 
extremities; however, vibration and sharp/dull discrimination 
was not intact below the ankles.  Strength was 4/5 in the 
lower extremities.  Deep tendon reflexes were 2+.  The 
veteran was diagnosed as having degenerative disc disease, 
degenerative joint disease, and mild bilateral lower 
extremity radiculopathy.

The Board notes that the veteran has been awarded separate 
disability ratings for the orthopedic and neurological 
manifestations of lumbar spine disability.  The orthopedic 
manifestations of his lumbar spine disability, characterized 
by degenerative joint disease and degenerative disc disease 
has been held to be 10 percent disabling.  His neurological 
manifestations, characterized as right lower extremity 
radiculopathy and left lower extremity radiculopathy have 
each been awarded separate 10 percent disability ratings.

The Board will initially address whether the veteran's 
orthopedic manifestations warrant a disability rating in 
excess of 10 percent.  Upon review of the aforementioned 
evidence, the veteran's lumbar spine disability, 
characterized by degenerative joint disease and degenerative 
disc disease, does not warrant a disability rating in excess 
of 10 percent.  Both the August 2004 and May 2007 
examinations documented range of motion of the thoracolumbar 
spine of flexion to 70 degrees.  In August 2004, his combined 
range of motion of the thoracolumbar spine was 210 degrees 
and in May 2007 it was 165 degrees.  In addition, the medical 
evidence does not demonstrate muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In April 2007, although the examiner noted a left 
limp, he noted no evidence of spasm, guarding, or tenderness, 
and the spinal contour was preserved.  The Board has also 
considered whether an increased evaluation is appropriate 
under DeLuca; however, limitation of motion due to pain has 
already been considered in the currently assigned 10 percent 
rating.  As noted, neither of the VA examinations 
demonstrated additional loss of function or motion due to 
pain, fatigue, weakness, or lack of endurance nor was there 
evidence of any additional loss with repetitive testing.  

An increased disability rating is also not available based on 
incapacitating episodes.  In order to warrant an increased 
disability rating the evidence would have to show that he had 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  This is not shown in the record.  Although the 
veteran has alleged he experiences flare-ups, the record does 
not demonstrate that these episodes have required bed rest 
prescribed by a physician and/or treatment by a physician.

As noted, the veteran has been awarded separate disability 
ratings based on neurological deficit.  By means of a July 
2007 rating decision, service connection  was granted for 
right lower extremity radiculopathy and left lower extremity 
radiculopathy.  The right lower extremity radiculopathy and 
left lower extremity radiculopathy have each been assigned a 
10 percent disability rating pursuant to the criteria of 38 
C.F.R. § 4.124a; Diagnostic Code 8520 (2007).

With respect to neurologic manifestations, DC 8520 addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  An 80 percent rating is 
warranted for complete paralysis of the nerve when the foot 
dangles and drops and there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  Id.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

With regard to the veteran's lower extremities, ratings in 
excess of 20 percent are not warranted for either the right 
or left radiculopathy because the veteran has not exhibited 
moderate incomplete paralysis in either leg.  His 
radiculopathy results primarily in sensory deficits.  Neither 
of the VA examinations have noted any reflex deficits.  
Although the veteran experiences diminished pulses, sensory 
loss, and diminished vibratory sense in his extremities, VA 
treatment records have indicated that he was able to walk on 
his toes and heels without difficulty.  Accordingly, initial 
disability ratings in excess of 20 percent for the veteran's 
right lower extremity radiculopathy or his left lower 
extremity radiculopathy.

In conclusion, the 10 percent disability ratings assigned for 
the veteran's lumbar spine disability, characterized by 
degenerative joint disease and degenerative disc disease, his 
right lower extremity radiculopathy, and his left lower 
extremity radiculopathy appropriately reflect the current 
level of his lumbar spine disability in relation to the 
veteran's medical history.  The Board acknowledges the 
veteran's lay statements regarding the severity of his 
service-connected lumbar spine disability.  As noted above, 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
see Jandreau, Buchanan, supra); however, the specific 
criteria for disability ratings in excess of those currently 
assigned have not been met. 

Where, as here, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

Finally, in view of the Court's holdings in Fenderson and 
Hart, supra, the Board has considered whether the veteran was 
entitled to staged ratings for his service-connected 
disabilities, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the effective dates 
of the current awards of compensation, have his disabilities 
been more or less disabling than as currently rated under the 
present decision.


ORDER

Entitlement to a compensable disability rating, prior to 
February 8, 2007, and a rating in excess of 20 percent 
thereafter, for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for dermatophytosis of the hands and feet with onychomycosis 
of the toenails is denied.

Entitlement to a disability rating in excess of 10 percent 
for a lumbar spine, characterized by degenerative joint 
disease and degenerative disc disease, is denied disability.

Entitlement to an initial disability rating in excess of 10 
percent for right lower extremity radiculopathy is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left lower extremity radiculopathy is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


